Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed July 13, 2022 is acknowledged.  Claims 1 and 4 are amended, claims 2, 5, and 9-10 are cancelled, and claims 20-22 are newly added. Claims 1, 3-4, 6-8, and 11-22 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed May 13, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21, which depends from claim 14, is a duplicate of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 11, 13-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulco, US 2011/0168029 (Fulco).
Regarding claim 1, Fulco discloses a screening element (abstract, figs. 1-5) comprising:
A main body (REF 106, 108) having a screening region (REF 120) that covers over an inner cross section of the main body, is formed with the main body, and closes off the main body in a manner of a bottom of a cup (fig. 5);
The screening region having an inlet side (REF 116) and an outlet side (REF 101);
Apertures (REF 122) extending through the screening region from one side to the other; 
Wherein the inlet side of the screening region is formed as a convex dome (fig. 5) in relation to the outlet side of the screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle, and the screening region closes off the main body on the outlet side (fig. 5); and
Wherein the main body has a form of a frustum of a cone (figs. 2, 5).
Fulco does not disclose the screening region being formed integrally with the main body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the two parts integrally since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04, Section V, Part B).
Regarding claim 4, Fulco discloses a screening element wherein the main body tapers in a direction of throughflow, i.e. from inlet to outlet, along said screening element (figs. 1, 5).
Regarding claim 7, elements drawn to the method of manufacture do not impart patentable weight to device/apparatus claims.  Furthermore, Fulco discloses a screening element having the same proposed structure as recited in the claims, therefore, no difference arises through the method of manufacture (see MPEP 2113).
Regarding claim 8, Fulco discloses a screening element produced from a stainless metal or a stainless metal alloy (¶ 0048).  Additionally, elements drawn to the method of manufacture do not impart patentable weight to device/apparatus claims.  Fulco discloses a screening element having the same proposed structure/composition as recited in the claims, therefore, no difference arises through the method of manufacture (see MPEP 2113).
Regarding claim 11, Fulco discloses a screening element wherein the apertures have rounded edges (REF 122, fig. 3).
Regarding claim 13, Fulco discloses the screening element as claimed.  Elements drawn to how the screening element is used or positioned within another unclaimed structure are not considered to further limit the device claims.  The examiner considers the placement of the screening element to be an intended use of the device, there being no structural element linking the intended use to the screening element itself.
Regarding claims 14 and 21, Fulco discloses a screening element wherein each of the apertures extend through the screening region in a longitudinal direction (fig. 5).
Regarding claim 15, Fulco discloses a screening element wherein the main body extends upwardly from the screening region such that the outlet side (REF 101) of the screening region is at the bottommost position of the screening region that closes off the interior main body in the manner of the bottom of a cup (fig. 5).
Regarding claim 16, Fulco discloses a screening element wherein the main body has a form of the frustrum of a cone (fig. 5) that tapers in a direction of throughflow of fluid.  
Regarding claim 22, Fulco discloses the screening element as claimed.  Elements drawn to how the screening element is used or positioned within another unclaimed structure are not considered to further limit the device claims.  The examiner considers the placement of the screening element to be an intended use of the device, there being no structural element linking the intended use to the screening element itself.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulco in view of Flaugher et al., US 7127908 (Flaugher, of record).
Regarding claim 3, Fulco does not explicitly disclose that the apertures are in the form of a kidney shape and arranged in multiple concentric circles.  However, Flaugher discloses a filter support device (abstract, figs. 1, 4-5) comprising a screening element (REF 16, figs. 1, 4-5) having multiple kidney-shaped apertures (REF 60, fig. 5) arranged concentrically about an axis.  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the screening element of Fulco to have kidney-shaped apertures as described in Flaugher since it has been shown that such an arrangement is effective in maintaining components within a filter housing while allowing adequate throughflow. 
Furthermore, it would have been obvious to one having ordinary skill in the art to utilize kidney-shaped apertures (in light of Fulco and Flaugher) since it has been held that such changes in shape are matters of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP 2144.04, Section I/IV).
Claims 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulco in view of Schmed et al., US 2010/0077928 (Schmed).
Regarding claim 6, Fulco does not disclose the apertures forming multiple concentric circular regions and transitions between a set of multiple circular regions of the convex dome that are stepped.  However, Schmed discloses a filtration device (abstract, fig. 1) having a screening element (REF 16) formed from multiple apertures (REF 14) formed concentrically about the screening element (fig. 1), wherein circular regions formed concentrically are provided in a stepped fashion (via REF 13).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the screening element of Fulco to incorporate a stepped concentrically-arranged aperture pattern as described in Schmed in order to evenly distribute materials along a filtration surface while also preventing unwanted materials from passing through the filtration element.
Regarding claims 17-20, Fulco (in view of Schmed) is relied upon in the rejection of claims 1 and 6 set forth above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulco in view of Glaser et al., US 5449459 (Glaser, of record).
Regarding claim 12, Fulco does not disclose a screening element wherein the apertures are conically formed.  However, Glaser discloses a screening element (abstract, figs. 3-10) comprising a plurality of apertures formed in a conical shape (figs. 8-9).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the apertures of Fulco to have a conical shape as described in Glaser in order to provide a greater initial flow-through cross-sectional area and diminish flow resistance for materials passing through the screening element (Glaser, C11/L54-61).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fulco and Schmed as seen above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779